Citation Nr: 0940962	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for psychiatric disability (previously 
characterized as a neuropsychiatric condition) has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to October 
1979, and from March 1980 to February 1982.

In June 2001, the RO denied the Veteran's claim for service 
connection for a psychiatric disorder (then characterized as 
a neuropsychiatric condition).  Although notified of the 
denial, the Veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO, inter 
alia, denied service connection for chronic schizophrenia, 
schizoaffective type.  In March 2003, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later that month.

In light of the record (which reflects predominantly, current 
diagnoses of bipolar disorder),  the Veteran's contentions, 
and what the RO has actually adjudicated, the Board has 
recharacterized the claim on appeal as involving a request to 
reopen a previously denied claim for service connection for 
psychiatric disability (as reflected on the title page)/

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the Veteran 
was previously denied service connection essentially on the 
basis that there was no medical evidence showing a 
psychiatric disorder-in particular, a psychosis-during 
service or to that any such disability was manifested to a  
compensable degree within one year after discharge from 
service.  Notwithstanding the characterization of the prior 
claim, as there were diagnoses of schizophrenia, 
schizoaffective disorder and bipolar disorder at the time of 
the prior denial, and the record continues to reflect 
diagnoses of psychosis (now characterized primarily as 
bipolar disorder), the Veteran is clearly seeking service 
connection for the same disability.

In the January 2006 supplemental SOC (SSOC), the RO addressed 
the matter of service connection for psychiatric disability 
(then characterized as schizophrenia) on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized this appeal as encompassing the matter set 
forth on the title page.  

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in March 2005, the Veteran cancelled 
his hearing request.  

In April 2007, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denial of the claim (as reflected in an 
August 2009 SSOC) and returned the matter on appeal to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a June 2001 rating decision, the RO denied service 
connection for psychiatric disability (then characterized as 
a neuropsychiatric condition); although notified of the 
denial in a July 2001 letter, the Veteran did not initiate an 
appeal.  

3.  No new evidence associated with the claims file since the 
June 2001 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for psychiatric disability, or raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service 
connection for psychiatric disability (then characterized as 
a neuropsychiatric condition) is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's June 2001 denial is 
not new and material, the criteria for reopening the claim 
for service connection for psychiatric disability are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In an April 2005 post-rating letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to reopen and substantiate the claim for service 
connection, including the reason for the last final denial; 
this letter also provided notice as to what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  A May 2007 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the April 2005 and May 2007 letters, and 
opportunity for the Veteran to respond, the August 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran, and by his 
representative, sisters, brother and his mother's friend, on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection with this 
claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Claims for service connection for psychiatric disability 
characterized as nervous and neuropsychiatric conditions have 
been denied by the RO on multiple occasions.  Most recently, 
in June 2001, the RO denied the Veteran's claim for service 
connection for a neuropsychiatric condition.  

The evidence of record at the time consisted of service, VA, 
and private treatment records.  Service treatment records 
showed no complaint or treatment for any psychiatric 
disorder.  The Veteran did report for treatment a few weeks 
after he dropped an aircraft engine when the hoist broke.  At 
that time, he mentioned that he wanted to sue Grumman for the 
accident and all the mental damage it had caused him.  At 
separation in February 1982, psychiatric evaluation was 
normal and the Veteran denied having nervous trouble of any 
sort.  

In a 1981 letter to the Veteran's parents, his commanding 
officer to his parents in 1981 stated that the Veteran may 
have been depressed, lonely, and possibly homesick when he 
previously wrote a letter to his parents.  The commanding 
officer reported that the Veteran had some difficulty 
adjusting to the demands of shipboard life during the first 
part of the cruise, but during the middle of the cruise the 
Veteran's attitude and performance vastly improved.  He 
assured that the Veteran was in excellent physical and mental 
health.  The Veteran's Department of Defense Form 214 
(separation document) lists inability to adapt to military 
service as the reason for separation in March 1982. 

The first post-service treatment for a psychiatric disorder 
was in September 1983; the social worker suspected 
schizophrenic process, but also noted a diagnosis of rule out 
severe personality disorder.  At that time, the Veteran dated 
the onset of his difficulties to shortly after the engine 
fell out of a plane he was working on in the Navy.  The 
Veteran was hospitalized at Fair Oaks Hospital in July 1984; 
it was noted that the Veteran began outpatient treatment in 
September 1983 and that the July 1984 hospitalization was his 
first psychiatric hospitalization.  At the time, the Veteran 
and his mother dated the onset of his current difficulties 
and behavior to his time in service.  The final diagnosis was 
schizoaffective disorder.

Private and VA treatment records dated after July 1984 
reflect treatment for substance abuse, bipolar disorder, 
schizophrenia and schizoaffective disorder.

The basis for the RO's June 2001 denial was essentially that 
the evidence did not show that a psychiatric disorder was 
present during service or  manifest to a compensable degree 
within one year after discharge from service. 

After being notified of the June 2001 RO decision in a July 
2001 letter, the Veteran did not appeal the decision.   See 
38 C.F.R. § 20.200 (2009).  The Board recognizes that, in 
January 2002, within one year after the June 2001 rating 
decision, the Veteran, through his representative, submitted 
another claim for service connection for psychiatric 
disability.  This document does not constitute a NOD as it 
expresses no disagreement or dissatisfaction with the June 
2001 rating decision or desire to contest the result of that 
decision.  See 38 C.F.R. § 20.201 (2009).  Instead, in the 
January 2002 claim, the Veteran's representative states that 
the statement attached to the claim is new and material 
evidence.  Therefore, as no NOD was received, the RO's June 
2001 decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
January 2002.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
June 2001 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since June 2001 
includes Social Security Administration (SSA) records, VA 
treatment records, and statements from the Veteran and his 
sisters, brother, and his mother's friend.  The Veteran also 
submitted duplicative evidence, such as the July 1984 
hospitalization report.

The SSA records include VA treatment records, duplicative 
records, and a November 1984 examination by the New Jersey 
Department of Labor.  This report notes the Veteran's 
reported history of manic depressive reaction since shortly 
after his discharge from service.  Clearly, the duplicative 
records are not, by definition, "new."  Likewise, the 
Veteran's statements reported by the examiner appear to be 
cumulative of the statements and evidence of record at the 
time of the last final denial.  The VA treatment records 
reflect more current symptoms and diagnoses, but include no 
comment as to the onset or origin of any psychiatric 
disability.  While this evidence can be considered "new," 
in that it was not before the RO in June 2001, it is not 
"material."  That is, the evidence does not show that a 
neuropsychiatric disorder was present during service or shown 
to a compensable degree within one year after discharge from 
service-the basis for the last prior final denial.  Thus, the 
additional medical evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

The only other evidence added to the claims file consists of 
various statements provided by the Veteran and by his 
representative, sisters, brother and mother's friend, 
attesting to the fact that the Veteran's behavior changed 
after service.  Each of these individuals is certainly 
competent to describe factual matters of which he or she has 
observed or has first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board points out, however, that 
such assertions, without more, simply do not establish that 
any psychiatric disability was present in service, or that a 
psychosis was manifest to a compensable degree within the 
first post-service year.  

To the extent that the lay assertions are being offered on 
either of the medical matters (diagnosis or etiology) upon 
which this claim turns, the Board notes that as laypersons 
without appropriate medical training and expertise, none of 
the named individuals is competent to render a probative 
(persuasive) opinion on any such matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
psychiatric disability are not met, and the June 2001 RO 
denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
psychiatric disability (previously characterized as a 
neuropsychiatric disorder) is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


